PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/360,283
Filing Date: 23 Nov 2016
Appellant(s): Wood, Leslie, A.



__________________
Marianne Buckley
Reg. No. 68,104
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 26 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The Appellants arguments begin on page 5 of 24 in the Appeal Brief filed on October 26, 2021.  In the opening paragraph of the arguments the Appellant states “The present application discloses apparatus and methods to reduce or prevent computational waste when evaluating marketing, including advertisements and/or advertising campaigns”.  The Appellants summarize the invention where “Evaluations of market success for an advertisement and/or advertising campaign” are used to evaluate reach and lift for a particular advertisement.  Further it is stated that “The instant application reduces computation resources in evaluating marketing campaign by generating a metric of advertisement responsiveness that includes incremental lift of the advertisement (Brief, page 6)”.
	
	Brief page 7 includes the first argument against the rejection under 35 U.S.C. § 101.  The current claim 8 is included and the Appellant does not believe that the claim recites a judicial exception and thus satisfies Prong One of the revised Step 2A test in the 2019 PEG (page 8).  Additionally, the Appellant states that even if claim 8 does recite a judicial exception, the claim recites a practical application of the exception and therefore satisfies Prong Two of the revised Step 2A of the test in the 2019 PEG. Appellants ask that the rejection of all claims be reversed.
	The details the Prong 1 argument on page 9 of the Brief.  The Appellants position is that claim 8 does not fall into either of the three groups of abstract ideas.  Further, the Appellants traverse the Offices position that the claims recite commercial interactions 

	The Examiner does not agree with the Appellants arguments.  Regarding Step 2A, Prong One, the claim recites an abstract idea.  The claims encompass evaluation of marketing, including 

Also in the arguments (Brief page 9), the Appellants argue that the Office alleges that claim 8 fails to claim a computer or processor for performing the recited limitations.  The Appellants traverse the argument as claim 8 refers to a logic circuit or at least one processor to implement the buyer type segregator. 

The Examiner points out that the Office Action (Final 3/24/2021) page 5 states that claim 8 failed to claim a computer or processor was left over from before claim 8 was amended to add a processor.  The original language of claim 8 did not include a logic circuit or processor.  Further, the rejection of claim 8 (pages 3-4) of the final Office action the Examiner did cite that claim 8 applied generic computer components to the recited abstract limitations.  

The Arguments (Brief page 9) continue with the Appellants assertion that the Examiner provides little justification of the classification into commercial interactions.  The Appellant alleges that the only rationale for the Examiners positon for inclusion into commercial interactions is a listing of the limitation and a claim that the limitation are “cover performance of the limitation as certain methods of organizing human activity”.  Appellants argue that at least claim 8 does not recite a fundamental economic practice or principle, commercial or legal interaction, or managing personal behavior of relationships or interactions between people and, thus, does not recite a method of organizing human activity under the 2019 PEG.

The Examiner does not agree with the Appellant.  The claims are clearly directed to marketing and advertising (creative of interest).  The Examiner points to at least paragraph 0002 of the application specification where “the disclosure related generally to market strategy development, and, more particularly, the methods and apparatus to improve marketing strategy with purchase driven planning.” Additionally, Figures 2A and 2B where product advertisements (product creative 202, 204, 206, 208) are evaluated by buyers (customers) related to prices of the specific product.  This clearly falls within the 2019 PEG the examples of advertising, and marketing or sales activities or behaviors.  This subgrouping of commercial interactions falls under Certain Methods of Organizing Human Activity.  The final Office action clearly stated that the aspects of the claims clearly fall within the certain methods of organizing human activity grouping of abstract ideas.  

Regarding arguments (Brief page 10) move to Example 42, where Appellant states that unlike the example where “transmitting a message to all of the users over a computer network in real time”, claim 8 is not directed to a method of managing interaction between people.  Instead the claim sets forth an apparatus to reduce lift calculation errors (where the lift is a metric associated with an increase in sales activities in response to an advertisement).  The Appellant states that the subject matter generates metrics based on relationships between purchase categories and brand-buyer types to determine lift values.  The Appellant also takes issue with positon that the Office takes regarding apply generic computer components to the abstract limitations.  The Appellants argue that if claim 8 could be performed in the mind, then the specific structure recited in claim 8 for performing computational intensive limitations, such as buyer type segregator and creative lift calculator, would be rendered meaningless.  Appellants states that such treatment of claim language cannot stand.  Further, the Appellants argue that the structural elements of claim 8 are specialized in nature and provide more than generic implementation of any judicial exception, including methods of organizing human activity or mental processes.  Also, the Appellants argue that claim 8 expressly set forth non-conventional and non-generic arrangements of elements (buyer type segregator) to segregate information and the creative lift calculator for determining life values.

The Examiner does not agree with the arguments.  First, the argument related to Example 42 does not support the position of the rejection under 35 U.S.C. § 101 as the claims were not rejected under managing interactions between people.  The claims were clearly rejection under Commercial Interactions as part of the Certain Methods of Organizing Human Activity grouping abstract ideas.  Second, Example 42 was found to be eligible for the combination of steps cited in the Example including collecting data in any format and converting it to a standardized format which is stored and then notifying 
Also, the Examiner disagrees with the Appellants position on concepts performed in the human mind.  First, the claims were not rejected under Mental Processes as concepts performed in the mind.  This argument is therefore moot since the argument has no bearing on the current rejection of the claims under 35 U.S.C. § 101.  Also, considering for a moment the use of Mental Processes and concepts performed in the human mind, nothing in claim 8, apart from the database and processor language would preclude the steps from being performed in the mind.  For example, if you set aside the use of a computer in the claims the human mind is capable of performing the steps.  A person could gather market data regarding a product with first and second creatives of interest (advertisements).  A person can also then segregate or classify the data corresponding to audience members for each of the first and second creatives of interest based on purchase intensity and brand purchase intensity data.  The concept of eliminating error and determining a lift value for each of the creatives of interest and selecting the better of the two creatives of interest based on the collected data is not above the human mind.  There mere apply it standard of generic computer hardware used in its ordinary capacity is considered using the computer as a tool to perform the otherwise abstract concept.  

Further, the argument that the Office ignores or renders limitations meaningless is incorrect.  The Appellants arguments that a computer is necessary because of the amount of data being processed is not persuasive as the concept of performing tasks quickly and efficiently with a computer has not been held to render a claim eligible.  There are several decided court decision which do not support the Appellants position relating to computation intensity.  For Example, SiRF Tech. decision says that the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract concept.  In order for the addition of a machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting the solution to be achieved more quickly, i.e. thought the utilization of a computer for performing calculations.  
OIP Technologies Inc., v. Amazon.com, Inc. says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.  
Further, Fair Warning IP says, at the same time, we note that , in viewing toe facts in Fairwarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability.  As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter” Bancorp Servs., 687 F.3d at 1278.

The Appellants arguments (Brief page 10) further include the position that the structural elements of at least claim 8 are highly specialized in nature and provide more than a generic implementation of any judicial exception.  The argument also states that the arrangement is non-conventional and non-generic including a buyer type segregator and generating a buyer type map.  The argument is that the structural arrangement is evidence of patent eligibility. 
The Examiner disagrees with the argument.  First, the structural elements of the claim are the processor or logic circuit and the database for storing data.  The segregator and the buyer type generator are software modules to instruct said processor or logic circuit to act on the particular data.  In this case the segregator is grouping audience members in to groups based on which creative of interest the member viewed.  This is a simple A or B grouping based on which if the two creative of interests (advertisements) the person has viewed.  The generation of a map is similar to Fig. 2A where the lift is calculated from the collected data and set in a table to quantify the left value based on the buyer group.  Arranging data and sorting members are not structural elements in the claim but steps being performed by software executed on generic computer hardware.  The Claim is not eligible under Step 2A, Prong One as alleged by the Appellant.

Appellants arguments (Brief page 11) shift to Step 2A, Prong 2, where the Appellant states that although the Examiner has not identified a proper judicial exception, even if claim 8 sets forth a judicial exception, it is directed to a practical application and, thus, satisfies Prong 2 under the revised 2019 PEG.  Further, the Appellant sets forth a market data retriever and a buyer type segregator with a creative lift calculator for providing a practical solution to solve the problem of evaluating marketing campaigns in view of variables such as seasonality and identify successful creatives of interest (e.g. advertisements). As disclosed in the specification.  Appellants state that claim 8 addresses real-world issue corresponding to reducing and/or eliminating re-calculation with respect to evaluating marketing campaigns and identifying creatives of interest (e.g. advertisements) (Brief page 13).  Also on page 13 it is stated that claim 8 provides a practical application of reducing wasted computational efforts that would otherwise arise from recalculating or anticipating reach values.

The arguments are not persuasive.  The Examiner does not agree with the Appellant since it has been made clear that the claims are directed to an abstract idea.  Further, the appellants admit and cite portion of the specification where the instant application is directed to marketing campaigns and advertising which is one of the enumerated subgroups under Certain Methods of Organizing Human Activity.  Additionally, the Examiner does not find the limitation of at least claim 8 to be indicative of practical application.  The current claim language is merely using a computer as a tool to perform the abstract idea.  The use of a processor or logic circuit to collect data from a database does not successfully integrate the otherwise abstract idea into a practical application.  Further, the amount of computations and the mere reduction of calculations for efficiency, simply done by a computer, does not materially alter the patent eligibility of the claimed subject matter (Fairwarning IP).

Also under Prong 2 arguments the Appellants (Brief page 14) argue the Examiners position that reducing computation waste and improving efficiency “is not indicative of practical application and considered an insignificant extra solution activity” Final Office Action, p. 6.  The Appellant argues that the examiner cited Electric Power Group for user of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract idea.  Appellants state that contrary to the rejection that claim 8 is grounded in practical application because it’s applying claimed elements “in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.  The Appellant states that the concerns addressed by EPG is not applicable here as claim 8 provides a concrete solution to address a problem.  Again the Appellants state that claim 8 is a structural arrangement that are more than mere tools for performing routine tasks.

The Examiner is of another opinion. First, the Examiner did not cite Electric Power Group on page 6 of the Final Office Action as presented by the Appellant.  The portion that Appellant cited on page 14 of the Brief is an excerpt from page 6 of the Final Office Action but is from SiRF Tech. as opposed to EPG.  Electric Power Group was cited on pages 7-8 of the Final Office Action, when discussing how the steps of data market retriever, buyer lift segregator, and a creative lift calculator were similar to the steps outlined in EPG for selecting information based on types of information available (market data retrieval), analysis (segregator), and display, and further the lift calculator is related to presenting offers and gathering statistics and determining estimated outcomes and setting a price, both from OIP Techs.,. Both examples which have been found by the courts to be activities considered to be insignificant extra solution activities and well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Final Office Action, pages 7-8).  Further, the Examiner does not find the claims to be integrated into a practical application and disagrees with the Appellants claim of generally linking the use of the exception to a particular environment.  

Further, the Examiner does not agree with the arguments for Step 2A, Prong Two, as the additional elements cited are a database and a processor.  This does not integrate the abstract idea into a practical application because it’s just applying a generic computer to perform the abstract idea.  In this case the computer is merely used as a tool to perform the abstract idea.  The claims amount to retrieving market data, by a processor, with a query of a database.  Then analyzing the data corresponding to members (human persons) exposed to one of two (or more) advertisements.  Comparing the success of each advertisement.  The steps outlined in at least claim 8 are not limited to a computer and could be performed by a person with the aid of pen and paper.  The additional elements do not successfully integrate the judicial exception into a practical application.
Brief page 15 additionally includes the statement that claim 8 offers unmistakably practical application of technology while also providing no risk of pre-empting the use of the judicial exception.  The Appellant believes it is unambiguously limited to practical application of technology to provide meaningful limit on any judicial exception.  Appellant states that the rejection is in error and therefore clams 9-14 are sloe rejected in error as dependents of claim 8

The Examiner does not agree.  The Examiner does not find error in the position of the Office with respect to the rejection of the claims under 35 U.S.C. § 101.  The Examiner fails to find unambiguous practical application or an improvement to the technology.  The disclosure (par. 0051, and Figure 9) clearly show and state that the implementation of the purchase driven planning engine is that which uses a generic computer or processor (par. 0051; processing platform 900 can be, for example, a server, a personal computer, and internet appliance, a set top box, or another type of computing device).  The claims are merely using the computer as a tool to perform the otherwise abstract idea.  

The Appellants arguments regarding independent claim 15 and dependent claims 16-20 are the same as the ones presented above with respect to claim 8.  
In summary, the Examiner does not find the arguments to be persuasive and believes the rejection should be sustained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DYLAN C WHITE/Primary Examiner, Art Unit 3683


Conferees:

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683    
                                                                                                                                                                                                       /Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                                                                                                                                                                                                                          


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.